Exhibit 10.73

EXECUTION

AMENDMENT NO. 5

TO MORTGAGE LOAN PARTICIPATION PURCHASE AND SALE AGREEMENT

Amendment No. 5 to Mortgage Loan Participation Purchase and Sale Agreement,
dated as of May 23, 2017 (this “Amendment”), by and among Bank of America, N.A.
(“Purchaser”), PennyMac Loan Services, LLC (“Seller”) and Private National
Mortgage Acceptance Company, LLC (“Guarantor”).

RECITALS

Purchaser, Guarantor and Seller are parties to that certain Mortgage Loan
Participation Purchase And Sale Agreement, dated as of August 13, 2014 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Existing MLPSA”; and as further amended by this Amendment, the “MLPSA”).  The
Guarantor is a party to that certain Amended and Restated Guaranty (as amended,
restated, supplemented or otherwise modified from time to time, the “Guaranty”),
dated as of August 13, 2014, made by Guarantor in favor of Purchaser.

Purchaser, Seller and Guarantor have agreed, subject to the terms and conditions
of this Amendment, that the Existing MLPSA be amended to reflect certain agreed
upon revisions to the terms of the Existing MLPSA.  As a condition precedent to
amending the Existing MLPSA, Purchaser has required Guarantor to ratify and
affirm the Guaranty on the date hereof.

Accordingly, Purchaser, Seller and Guarantor hereby agree, in consideration of
the mutual promises and mutual obligations set forth herein, that the Existing
MLPSA is hereby amended as follows:

Section 1.       Definitions. Section 1 of the Existing MLPSA is hereby amended
by:

1.1   deleting the definitions of “Aggregate Transaction Limit”, “Approvals”,
“Anticipated Delivery Date”, “Effective Date”, “Expiration Date”, “FHLMC
Participation Certificate” and “S&P” in their entirety and replacing them with
the following:

“Aggregate Transaction Limit”:  The sum of (x) $250,000,000 plus (y) the amount
of any Temporary Increase agreed to by Purchaser for so long as such Temporary
Increase is in effect.

“Approvals”: With respect to Seller, the approvals obtained by the Applicable
Agency, HUD, FHA, VA or the RD in designation of Seller as a GNMA-approved
issuer, a GNMA-approved servicer, a FHA-approved mortgagee, a VA-approved
lender, an RD-approved lender, a FNMA-approved lender or a FHLMC-approved
Seller/Servicer, as applicable, in good standing.

“Anticipated Delivery Date”:  With respect to a Security, the date specified in
the related Form HUD 11705 (Schedule of Subscribers), Fannie Mae Form 2014
(Delivery Schedule) or FHLMC Form 966E (Warehouse Provider Release and
Transfer), as applicable, on which it is anticipated that Delivery of the
Security by the Applicable







--------------------------------------------------------------------------------

 



Agency will be made, or such additional documents as may be required,
supplemented or modified from time to time.

“Effective Date”: May 26, 2017.

“Expiration Date”: The earlier of (i) May 25, 2018, (ii) at Purchaser’s option,
upon the occurrence of an Event of Default, and (iii) the date on which this
Agreement shall terminate in accordance with the provisions hereof or by
operation of law.

“FHLMC Participation Certificate”:  With respect to the FHLMC Program, a
certificate, in the form of Exhibit A, issued by Seller and authenticated by
Custodian, evidencing the 100% undivided beneficial ownership interest in the
Mortgage Loans that are either (a) set forth on a copy of the FHLMC Form 1034E
(Custodial Certification Schedule) attached to such Participation Certificate or
(b) identified on a computer tape compatible with Selling System as belonging to
the mortgage loan pool described in such Participation Certificate.

“S&P”:  S&P Global Ratings, a division of S&P Global Inc., and any successor
thereto.

1.2   adding the following definitions in their proper alphabetical order:

“COBRA”:  Consolidated Omnibus Budget Reconciliation Act, as amended, or similar
state or local law.

“ERISA”: The Employee Retirement Income Security Act of 1974, as amended from
time to time and any successor statute.

“ERISA Affiliate”: Any person (as defined in section 3(9) of ERISA) that
together with Seller or any of its Subsidiaries would be a member of the same
“controlled group” or treated as a single employer within the meaning of Section
414 of the Code or ERISA Section 4001.

“Lien” means any mortgage, lien, pledge, charge, security interest or similar
encumbrance.

“Multiemployer Plan”:  A multiemployer plan within the meaning of Sections 3(37)
or 4001(a)(3) of ERISA.

“PBGC”:  The Pension Benefit Guaranty Corporation and any successor thereto.

“Plan”:  Any multiemployer plan or single-employer plan as defined in section
4001 of ERISA, that is maintained and contributed to by (or to which there is an
obligation to contribute of), or at any time during the five (5) calendar years
preceding the date of this Agreement was maintained or contributed to by (or to
which there is an obligation to contribute of), Seller or by a Subsidiary of
Seller or an ERISA Affiliate.





2

--------------------------------------------------------------------------------

 



“RD”: The United States Department of Agriculture Rural Development and any
successor thereto.

“Reportable Event”:  An event described in Section 4043(c) of ERISA with respect
to a Plan as to which the thirty (30) days’ notice requirement has not been
waived by the Pension Benefit Guaranty Corporation.

“TILA-RESPA Integrated Disclosure Rule”: The Truth-in-Lending Act and Real
Estate Settlement Procedures Act Integrated Disclosure Rule, adopted by the
Consumer Financial Protection Bureau, which is effective for residential
mortgage loan applications received on or after October 3, 2015.

Section 2.      Issuance of Securities.  Section 5(a) of the existing MLPSA is
hereby amended by deleting clause (i) in its entirety and replacing it with the
following:

(i)   In connection with the purchase of a Participation Certificate, Seller
shall instruct (and, if Seller fails to instruct, then Purchaser may instruct)
Custodian to deliver to the Applicable Agency, the Applicable Agency Documents
(as defined in the Custodial Agreement), in respect of the Related Mortgage
Loans, in the manner and at the time set forth in the Custodial
Agreement.  Seller shall thereafter promptly deliver to the Applicable Agency
any and all additional documents requested by the Applicable Agency to enable
the Applicable Agency to make Delivery to Purchaser of a Security backed by such
Mortgage Loans on the related Anticipated Delivery Date.  Seller shall not
revoke such instructions to Custodian and shall not revoke its instructions to
the Applicable Agency to make Delivery to Purchaser or its designee of a
Security backed by such Mortgage Loans.

Section 3.       Events of Default.  Section 6(e) of the Existing MLPSA is
hereby amended by:

3.1   deleting clause (xiv) in its entirety and replacing it with the following:

(xiv)     Seller has entered into any settlement with, or consented to the
issuance of a consent order by, any Governmental Authority in which the fines,
penalties, settlement amounts or any other amounts owed by Seller thereunder
exceeds $20,000,000 in the aggregate, and Purchaser has not, within five (5)
Business Days following Seller’s entry into such settlement or consent, provided
Seller with written notice that such settlement or consent by Seller is
acceptable to Purchaser.

3.2   adding the following new subsections at the end of clause (xiv),
respectively:

(xv)     any Plan maintained by Seller, Guarantor, any Subsidiary of Seller or
Guarantor or any ERISA Affiliate shall be terminated within the meaning of Title
IV of ERISA or a trustee shall be appointed by an appropriate United States
District Court to administer any Plan, or the Pension Benefit Guaranty
Corporation (or any successor thereto) shall institute proceedings to terminate
any Plan or to appoint a trustee to administer any Plan if as of the date
thereof Seller’s liability, Guarantor’s liability, any





3

--------------------------------------------------------------------------------

 



such Subsidiary’s liability or any ERISA Affiliate’s liability to the PBGC, the
Plan or any other entity on termination under the Plan exceeds the then current
value of assets accumulated in such Plan by more than fifty thousand ($50,000)
dollars (or in the case of a termination involving Seller or Guarantor as a
“substantial employer” (as defined in Section 4001 (a)(2) of ERISA) the
withdrawing employer’s proportionate share of such excess shall exceed such
amount); or

(xvi)    Seller, Guarantor, any Subsidiary of Seller, or Guarantor or any ERISA
Affiliate, in each case, as employer under a Multiemployer Plan shall have made
a complete or partial withdrawal from such Multiemployer Plan and the plan
sponsor of such Multiemployer Plan shall have notified such withdrawing employer
that such employer has incurred a withdrawal liability in (a) an annual amount
exceeding fifty thousand ($50,000) dollars, or (b) an aggregate amount exceeding
five hundred thousand ($500,000) dollars; or

(xvii)(A) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (B) a
determination that a Plan is “at risk” (within the meaning of Section 303 of
ERISA) or any Lien in favor of the PBGC or a Plan shall arise on the assets of
Seller or any ERISA Affiliate, (C) a Reportable Event shall occur with respect
to, or proceedings shall commence to have a trustee appointed, or a trustee
shall be appointed, to administer or to terminate, any Plan, which Reportable
Event or commencement of proceedings or appointment of a trustee is, in the
reasonable opinion of Buyer, likely to result in the termination of such Plan
for purposes of Title IV of ERISA, (D) Seller, Guarantor or any ERISA Affiliate
shall file an application for a minimum funding waiver under section 302 of
ERISA or section 412 of the Code with respect to any Plan, (E) any obligation
for post-retirement medical costs (other than as required by COBRA) exists, or
(F) any other event or condition shall occur or exist with respect to a Plan;
and in each case in clauses (A) through (F) above, such event or condition,
together with all other such events or conditions, if any, could reasonably be
expected to have a Material Adverse Effect or (G) the assets of Seller,
Guarantor, any Subsidiary of Seller or Guarantor, or any ERISA Affiliate become
plan assets within the meaning of 29 CFR 2510.3-101 as modified by section 3(42)
of ERISA.

Section 4.       Representations and Warranties.  Section 9 of the Existing
MLPSA is hereby amended by:

4.1   deleting subclause (a)(x) in its entirety and replacing it with the
following:

(x)      Seller is an FHA-approved mortgagee, RD-approved lender and a
VA-approved lender. Seller is also approved by Fannie Mae as an approved
seller/servicer, Freddie Mac as an approved seller/servicer, GNMA as an approved
issuer to the extent previously approved and, to the extent necessary, approved
by the Secretary of Housing and Urban Development pursuant to Sections 203 and
211 of the National Housing Act.  In each such case, Seller is in good standing,
with no event having occurred or Seller having any reason whatsoever to believe
or suspect will occur prior to the issuance of the Security or the consummation
of the Takeout Commitment, as the case may be,





4

--------------------------------------------------------------------------------

 



including, without limitation, a change in insurance coverage which would either
make Seller unable to comply with the eligibility requirements for maintaining
all such applicable approvals or require notification to the Applicable Agency
or to the Department of Housing and Urban Development, FHA, RD or VA.  Should
Seller for any reason cease to possess all such applicable approvals, or should
a change in insurance coverage require notification to the Applicable Agency or
to the Department of Housing and Urban Development, FHA, RD or VA, Seller shall
so notify Purchaser immediately in writing.  Subservicer has adequate financial
standing, servicing facilities, procedures and experienced personnel necessary
for the sound servicing of mortgage loans of the same types as may from time to
time constitute Related Mortgage Loans and in accordance with Accepted Servicing
Practices;

4.2   deleting subclause (b)(i) in its entirety and replacing it with the
following:

(i)      Such Mortgage Loan was, immediately prior to the sale to Purchaser of
the Related Participation Certificate, owned solely by Seller, is not subject to
any lien, claim or encumbrance (other than the lien of a Warehouse Lender),
including, without limitation, any such interest pursuant to a loan or credit
agreement for warehousing mortgage loans, and was originated and serviced in
accordance with all applicable law and regulations, including without limitation
the Federal Truth-in-Lending Act, the Real Estate Settlement Procedures Act,
regulations issued pursuant to any of the aforesaid, and any and all rules,
requirements, guidelines and announcements of the Applicable Agency, and, as
applicable, the FHA, RD and VA, as the same may be amended from time to time;

4.3   deleting subclause (b)(iv) in its entirety and replacing it with the
following:

(iv)      To the extent applicable, such Mortgage Loan is either insured by the
FHA under the National Housing Act, guaranteed by the VA under the Servicemen’s
Readjustment Act of 1944, guaranteed by the RD under the Housing Act of 1949 or
is otherwise insured or guaranteed or eligible to be insured or guaranteed in
accordance with the requirements of the applicable Agency Program and is not
subject to any defect that would prevent recovery in full or in part against the
FHA, VA, RD or other insurer or guarantor, as the case may be;

4.4    (i) deleting the “and” at the end of subclause (xiii)(4); (ii) deleting
the “.” at the end of subclause (xiv) and replacing it with “; and”; and (iii)
adding the following new paragraph at the end of subsection (b):

(xv)    To the extent applicable, effective with respect to applications taken
on or after October 3, 2015, each Mortgage Loan was originated in compliance
with the TILA-RESPA Integrated Disclosure Rule.

Section 5.       Covenants of Seller.  Section 10 of the Existing MLPSA is
hereby amended by:

5.1   adding the following new subclause at the end of subclause (a)(vi)(4):





5

--------------------------------------------------------------------------------

 



(5)      but in any event, no later than five (5) Business Days from the date
Seller enters into any settlement with, or issuance of a consent order by, any
Governmental Authority, notice of any such settlement or consent order in which
the fines, penalties, settlement amounts or any other amounts owed by Seller
thereunder exceeds $10,000,000 in the aggregate.

5.2   deleting subclause (a)(vii) in its entirety and replacing it with the
following:

(vii)     As soon as available, and in any event within thirty (30) days of
receipt, copies of relevant portions of all final written Applicable Agency,
FHA, RD, VA, Governmental Authority and investor audits, examinations,
evaluations, monitoring reviews and reports of its operations (including those
prepared on a contract basis) which provide for or relate to (i) material
corrective action required, (ii) material sanctions proposed, imposed or
required, including without limitation notices of defaults, notices of
termination of approved status, notices of imposition of supervisory agreements
or interim servicing agreements, and notices of probation, suspension, or
non-renewal, or (iii) “report cards,” “grades” or other classifications of the
quality of Seller’s operations;

5.3   deleting subsection (j) in its entirety and replacing it with the
following:

(j)       Seller is in compliance with the financial covenants set forth in
Sections 14(a), (b), (e) and (dd) of the Repurchase Agreement.

Section 6.       Participation Certificate.  Exhibit A to the Existing MLPSA is
hereby amended by deleting such exhibit in its entirety and replacing it with
Annex A attached hereto.

Section 7.       Fees and Expenses.  Seller hereby agrees to pay to Purchaser,
on demand, any and all reasonable fees, costs and expenses (including reasonable
fees and expenses of counsel) incurred by Purchaser in connection with the
development, preparation and execution of this Amendment, irrespective of
whether any transactions hereunder are executed.

Section 8.       Conditions Precedent.  This Amendment shall become effective as
of the date hereof (the “Amendment Effective Date”), subject to the satisfaction
of the following conditions precedent:

8.1   Delivered Documents.  On the Amendment Effective Date, the Purchaser shall
have received this Amendment, executed and delivered by a duly authorized
officer of Purchaser, Seller and Guarantor.

8.2   Facility Fee. Seller shall have paid to Purchaser in immediately available
funds that portion of the Facility Fee due and payable on the Amendment
Effective Date.

Section 9.       Limited Effect.  Except as expressly amended and modified by
this Amendment, the Existing MLPSA shall continue to be, and shall remain, in
full force and effect in accordance with its terms.





6

--------------------------------------------------------------------------------

 



Section 10.      Counterparts.  This Amendment may be executed by each of the
parties hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment in Portable Document Format (PDF) or by facsimile shall be effective
as delivery of a manually executed original counterpart of this Amendment.

Section 11.     Severability.  Each provision and agreement herein shall be
treated as separate and independent from any other provision or agreement herein
and shall be enforceable notwithstanding the unenforceability of any such other
provision or agreement.

Section 12.  GOVERNING LAW.  THE AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE
LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS
PRINCIPLES THEREOF.

Section 13.     Reaffirmation of Guaranty. The Guarantor hereby (i) agrees that
the liability of Guarantor or rights of Purchaser under the Guaranty shall not
be affected as a result of this Amendment, (ii) ratifies and affirms all of the
terms, covenants, conditions and obligations of the Guaranty and (iii)
acknowledges and agrees that such Guaranty is and shall continue to be in full
force and effect.

[SIGNATURE PAGE FOLLOWS]

 



7

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

Bank of America, N.A., as Purchaser

 

 

 

By:

/s/ Adam Robitshek

 

 

Name:   Adam Robitshek

 

 

Title:     Vice President

 

 

PENNYMAC LOAN SERVICES, LLC, as

 

Seller

 

 

 

By:

/s/ Pamela Marsh

 

 

Name:   Pamela Marsh

 

 

Title:     Managing Director, Treasurer

 

 

PRIVATE NATIONAL MORTGAGE

 

ACCEPTANCE COMPANY, LLC, as

 

Guarantor

 

 

 

By:

/s/ Pamela Marsh

 

 

Name:   Pamela Marsh

 

 

Title:     Managing Director, Treasurer

 

 

 



Signature Page to Amendment No. 5 to Mortgage Loan Participation Purchase and
Sale Agreement

--------------------------------------------------------------------------------

 



Annex A

PARTICIPATION CERTIFICATE

PURCHASER ACCOUNT NO.: 521320

POOL NO. (or FHLMC CONTRACT NO.):

This Participation Certificate evidences a one hundred percent (100%) undivided
beneficial ownership interest in (including the right to receive the payments of
principal of and interest on) the Mortgage Loans (the “Participation”)
identified:

(Check Box)

☐

(a)

Form HUD 11706 (Schedule of Pooled Mortgages);

 

 

 

☐

(b)

Fannie Mae Form 2005 (Schedule of Mortgages); or

 

 

 

☐

(c)

FHLMC Form 1034E (Custodial Certification Schedule) or Selling System computer
tape.

 

The Participation has been sold to Purchaser pursuant to the terms of that
certain Mortgage Loan Participation Purchase and Sale Agreement, dated as of
August 13, 2014 (the “Agreement”) among PennyMac Loan Services, LLC, as Seller,
Private National Mortgage Acceptance Company, LLC, as Guarantor, and Bank of
America, N.A., as Purchaser.  Capitalized terms used but not defined herein
shall have the meanings set forth in the Agreement, the terms of which are
hereby incorporated by reference and made a part of this Participation
Certificate.

Upon Delivery of the related Security to Purchaser or its Assignee, Purchaser’s
beneficial ownership interest in the Mortgage Loans evidenced in this
Participation Certificate shall terminate in exchange for such Security, and
this Participation Certificate shall be void and of no further effect.

This Participation Certificate may be amended only by a written agreement
between Seller and Purchaser.

 

PENNYMAC LOAN SERVICES, LLC

 

 

 

By:

 

 

Its:

 

 

Date:

 

 





Annex A

--------------------------------------------------------------------------------

 



 

AGGREGATE PRINCIPAL BALANCES OF THE MORTGAGE LOANS (GIVING EFFECT TO PAYMENTS
MADE AS OF _______, ____): $_____________________

 

Hereby authenticated by Deutsche Bank National Trust Company pursuant to the
Custodial Agreement (May not be applicable for FHLMC)

 

 

By:

 

 

Its:

 

 

Date:

 

 

Annex A

--------------------------------------------------------------------------------